DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-15, and 20-24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-12, 14, and 20-24 are directed to a connector configurator, which is a system. Therefore claims 1-12, 14, and 20-24 are directed to one of the four statutory categories of invention. Claims 1 and 20 recite a customer, but the customer refers to the customer device, as disclosed in Applicant’s specification paragraph [0039].

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of selecting features for a configurable product:
the customer transmitting selections of the interface data to the connector configuration system to create a configured connector using the configurator module, the configurator module displaying the configured connector on the display based on the transmitted selections of the interface data.

The recited limitations above set forth the process for selecting features for a configurable product. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). The instant claims recite a system for selecting a configuration of a product (connectors) to have a custom order for a product that has the desired features, which is a commercial activity as described above.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a connector configuration system including a configuration processor and a configurator module executable by the configuration processor;
a customer connected to the connector configuration system and having a display, the customer accessing the configurator module to receive a plurality of interface data displayed on the display,
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While there is recitation of a configuration processor, configurator module, and a customer (device), the components are recited at a very high level of generality, and only describe generic computing components. As disclosed in paragraph [0033] of the Applicant’s specification, the configuration processor may be any type of processor. As shown in Figure 1, #106,110,120,140,150, the modules are software than can be executed by the processor to perform the steps of the claim. The customer (device) is described in specification paragraph [0039], and is also disclosed at a very high level of generality, disclosing generic components, such as any type of computing processor with a module for communicating over the internet. As such, it is clear that these devices are not particular devices, and are generic computing components, and the high level of recitation in the claims in the performing of selecting data to create a configured product  show that the additional elements merely service to provide the abstract idea a general link to a technological environment or a technical field. The configuration processor, configurator module, and customer (device) are generic devices used to implement the abstract idea to be performed over a network. 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As noted above, the additional elements recited in representative claim 1 are recited in a generic manner with a high level of generality and amount to no more than a general link of the abstract idea to a particular technological environment or field of use. They claims only address the abstract idea itself and do not effect any improvements or changes in computer technology.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 20 (system), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 20 is rejected for at least similar rationale as discussed above.

Dependent claims 2-19 and 21-25 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for selecting features for a configurable product. Thus, each of claims 2-19 and 21-25 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above. Dependent claim 15 does recite a simulation module, but merely claims the connector configuration has a simulation module, and the simulating is not actively claimed.
Thus, dependent claims 2-19 and 21-25 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer, while failing to provide an improvement to the functioning of the computer, another technology, or technical field. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1 and claim 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Palmer (US 20020107763 A1) in view of Page (US 20150324490 A1).

Regarding Claim 1: Palmer discloses a connector configurator comprising:
a connector configurator system including a configuration processor and a configurator module executable by the configuration processor; Palmer discloses a server for the configuration system that includes a processor and a configurator program (Palmer: [0019-0021]; [0054]).
a customer connected to the connector configuration system and having a display, the customer accessing the configuration module to receive a plurality of interface data displayed on the display, Palmer discloses the customers connecting with the server through the internet and displaying product parts for configuring the product (Palmer: [0019-0021]; see also: [0025]; [0027]; [0054]).
the customer transmitting selections of the interface data to the connector configuration system to create a configured connector using the configurator module, Palmer discloses selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).

Palmer does not explicitly teach the configurator module displaying the configured connector on the display based on the transmitted selections of the interface data. Notably, however, Palmer does disclose updating the choices of selections of features as the specified attributes are changed (Palmer: [0027]).
To that accord, Page does teach the configurator module displaying the configured connector on the display based on the transmitted selections of the interface data. Page teaches displaying a preview of the modified product design to the user (Page: [0114]; see also: [0141]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the displaying of the configured connector on the display to the invention of Palmer. One of ordinary skill in the art would have been motivated to do so in order to allow the user to view the modified product design (Page: [0114]).

Regarding Claim 2: Palmer in view of Page discloses the limitations of claim 1 above.
Palmer further discloses wherein the customer selection of the interface data includes the selection of one of a plurality of product types for the configured connector. Palmer discloses selections of various attributes for a product (connector), including the type, such as whether it is a plug or receptacle (Palmer: [0025]).

Regarding Claim 4: Palmer in view of Page discloses the limitations of claim 1 above.
Palmer further discloses wherein the customer selects the interface data to choose a plurality of structural features of the configured connector. Palmer discloses selections of various attributes, including a number of signal lines and a number of coaxial lines (Palmer: [0025]).

Regarding Claim 5: Palmer in view of Page discloses the limitations of claim 4 above.
Palmer further discloses wherein the structural features include at least one of a type of housing of the configured connector, a number of positions of the configured connector, a number of rows of the configured connector, a coding of the configured connector, and a signaling mode of the configured connector. Examiner notes that Applicant recites at least one of in the claim. Palmer discloses a selection of various attributes, including a number of signal lines and a number of coaxial lines (Palmer: [0025]).


Regarding Claim 10: Palmer in view of Page discloses the limitations of claim 1 above.
Palmer does not explicitly teach a manufacturer connected to the connector configuration system and the customer, the manufacturer having a configuration database storing the configured connector in association with a customer ID of the customer. Notably, however, Palmer does disclose a shared memory space to access parts lists of the configurable product and the manufacturing rules (Palmer: [0035]).
To that accord, Page does teach a manufacturer connected to the connector configuration system and the customer, the manufacturer having a configuration database storing the configured connector in association with a customer ID of the customer. Page teaches providing the data to the manufacturing system, and storing the data of the products that were previously viewed or ordered by the user (Page: [0151]; [0119]; see also: [0131]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the manufacturer connected the connector configuration system and the customer, and storing a configured connector in association with a customer to the invention of Palmer. One of ordinary skill in the art would have been motivated to do so in order to provide an automatic customization or the specific user for the users preferred style and attributes (Page: [0125]).

Regarding Claim 11:  Palmer in view of Page discloses the limitations of claim 1 above.
Palmer does not explicitly teach wherein the configurator module has a plurality of execution options for the configured connector presented on the interface data and selectable by the customer, the execution options including storing the configured connection in association with the customer ID in a plurality of customer configurations at the connector configuration system. Notably, however, Palmer does disclose a shared memory space to access parts lists of the configurable product and the manufacturing rules (Palmer: [0035]).
To that accord, Page does teach wherein the configurator module has a plurality of execution options for the configured connector presented on the interface data and selectable by the customer, the execution options including storing the configured connection in association with the customer ID in a plurality of customer configurations at the connector configuration system. Page teaches storing the viewed or ordered customized products with the user account (Page: [0151]; see also: [0109]; [0131]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the storing of customer configurations in association with the customer ID to the invention of Palmer. One of ordinary skill in the art would have been motivated to do so in order to provide an automatic customization or the specific user for the users preferred style and attributes (Page: [0125]).

Regarding Claim 12: Palmer in view of Page discloses the limitations of claim 11 above.
Palmer further discloses wherein the execution options include forwarding the configured connector to the manufacturer. Palmer discloses forwarding the configured product to the factory order system (Palmer: [0053]).

Regarding Claim 13: Palmer in view of Page discloses the limitations of claim 11 above.
Palmer does not explicitly teach wherein the manufacturer has an additive manufacturing device, the execution option include creating a 3D print of the configured connector with the additive manufacturing device. Notably, however, Palmer does disclose data of the parts, including 3-D models (Palmer: [0038]).
To that accord, Page does teach wherein the manufacturer has an additive manufacturing device, the execution option include creating a 3D print of the configured connector with the additive manufacturing device. Page teaches initiating a 3D print of a customized product design (Page: [0088]; see also: [0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the creating of a 3D print to the invention of Palmer. One of ordinary skill in the art would have been motivated to do so in order to create a physical version of the customized product (Page: [0100]).

Regarding Claim 20: Palmer discloses a connector configuration comprising:
a connector configurator system including a configuration processor and a builder module executable by the configuration processor; Palmer discloses a server for the configuration system that includes a processor and a configurator program (Palmer: [0019-0021]; [0054]).
a customer connected to the connector configuration system and having a display, the customer accessing the configuration module to receive a plurality of interface data displayed on the display, Palmer discloses the customers connecting with the server through the internet and displaying product parts for configuring the product (Palmer: [0019-0021]; see also: [0025]; [0027]; [0054]).
the customer transmitting selections of the interface data to the connector configuration system to create a modular connector using the builder module, Palmer discloses selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).

Palmer does not explicitly teach the builder module displaying the configured connector on the display based on the transmitted selections of the interface data. Notably, however, Palmer does disclose updating the choices of selections of features as the specified attributes are changed (Palmer: [0027]).
To that accord, Page does teach the configurator module displaying the configured connector on the display based on the transmitted selections of the interface data. Page teaches displaying a preview of the modified product design to the user (Page: [0114]; see also: [0141]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the displaying of the configured connector on the display to the invention of Palmer. One of ordinary skill in the art would have been motivated to do so in order to allow the user to view the modified product design (Page: [0114]).

Examiner Note: The limitations of claim 20 are rejected with the same rationale as claim 1 as the customer may choose multiple attributes of the same category, which would be a modular product, and otherwise functions the same as the customer is presented parts to select from in configuring/building a custom product.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1) and Page (US 20150324490 A1), in view of Hashimoto (US 20200005377 A1).

Regarding Claim 6: The combination of Palmer and Page discloses the limitations of claim 4 above.
The combination does not explicitly teach wherein the customer selects the interface data to choose a plurality of performance requirements of the configured connector. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord, Hasimoto does teach wherein the customer selects the interface data to choose a plurality of performance requirements of the configured connector. Hashimoto teaches specifying requirements, such as the vibration characteristic and other performance metrics (Hashimoto: [0045]; see also: [0118]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting of performance requirements to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to determine the parts to assemble with the customized product (Hashimoto: [0002]).

Regarding Claim 7: The combination of Palmer and Page, in view of Hashimoto, discloses the limitations of claim 6 above.
The combination does not explicitly teach wherein the performance requirements include at least one of an operating temperature range of the configured connector, a current used with the configured connector, a flammability requirement of the configured connector, and a vibration requirement of the configured connector. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord, Hashimoto does teach wherein the performance requirements include at least one of an operating temperature range of the configured connector, a current used with the configured connector, a flammability requirement of the configured connector, and a vibration requirement of the configured connector. Examiner notes that Applicant recites at least one of in the claim. Hashimoto teaches specifying requirements, such as the vibration characteristic and other performance metrics (Hashimoto: [0045]; see also: [0118]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting of a vibration characteristic performance requirements to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to determine the parts to assemble with the customized product (Hashimoto: [0002]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1) and Page (US 20150324490 A1), in view of Agsteiner (US 20170052682 A1).

Regarding Claim 8: The combination of Palmer and Page discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the customer selects the interface data to choose a plurality of personalization options of the configured connector. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord, Agsteiner does teach wherein the customer selects the interface data to choose a plurality of personalization options of the configured connector. Agsteiner teaches selecting personalized options while designing product configurations, such as color or an engraving (Agsteiner: [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting of personalization options to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to customize the product with even more options to satisfy the needs of the customer (Agsteiner: [0002]).

Regarding Claim 9: The combination of Palmer and Page, in view of Agsteiner, discloses the limitations of claim 8 above.
The combination does not explicitly teach wherein the personalization option include at least one of a color and an engraving of the configured connector. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord, Agsteiner does teach wherein the personalization option include at least one of a color and an engraving of the configured connector. Examiner notes that Applicant recites at least one of in the claim. Agsteiner teaches selecting personalized options while designing product configurations, such as color or an engraving (Agsteiner: [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting of personalization options including color or an engraving to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to customize the product with even more options to satisfy the needs of the customer (Agsteiner: [0002]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1) and Page (US 20150324490 A1), in view of Rodriguez (US 11,232,503 B1).

Regarding Claim 14: The combination of Palmer and Page discloses the limitations of claim 10 above.
The combination does not explicitly teach wherein the manufacturer has a plurality of existing product configurations stored in the configuration database, the configuration module compares the configured connector to the existing product configurations and determines whether and of the existing product configurations are at least similar to the configured connector. Notably, however, Page does disclose providing the data to the manufacturing system, and storing the data of the products that were previously viewed or ordered by the user (Page: [0151]).
To that accord, Rodriguez does teach wherein the manufacturer has a plurality of existing product configurations stored in the configuration database, the configuration module compares the configured connector to the existing product configurations and determines whether and of the existing product configurations are at least similar to the configured connector. Rodriguez teaches comparing the product configuration to a product configuration database of past product configurations (Rodriguez: claim 1; see also: col. 12, ln. 20-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the comparison of the configured product to existing product configurations to the invention of the combination of Palmer and Page in order to determine whether the product configuration is unique (Rodriguez: claim 1).



Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1) and Page (US 20150324490 A1), in view of Cella (US 20210133670 A1).

Regarding Claim 15: The combination of Palmer and Page discloses the limitations of claim 1 above.
The combination of Palmer and Page does not explicitly teach wherein the connector configuration system has a simulation module executable by the configuration processor, the simulation module simulates usage qualities of the configured connector. 
However, Cella does teach wherein the connector configuration system has a simulation module executable by the configuration processor, the simulation module simulates usage qualities of the configured connector. Cella teaches a simulation that simulates exposure to different conditions and environments of the product (Cella: [1091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the simulation of products to different conditions to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to determine outcomes and behaviors in real world conditions (Cella: [1091]).

Regarding Claim 16: The combination of Palmer and Page, in view of Cella, discloses the limitations of claim 15 above.
The combination of Palmer and Page does not explicitly teach wherein the simulation module has a temperature simulator simulating a temperature of the configured connector during use and outputting a temperature graphical output data representative of the temperature as the interface data on the display. 
However, Cella does teach wherein the simulation module has a temperature simulator simulating a temperature of the configured connector during use and outputting a temperature graphical output data representative of the temperature as the interface data on the display. Cella teaches simulating the product in different conditions, including temperature (Cella: [1091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the simulation of products to temperature conditions to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to determine outcomes and behaviors in real world conditions (Cella: [1091]).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1) and Page (US 20150324490 A1), in view of Holbrook (US 20030172003 A1).

Regarding Claim 21: The combination of Palmer and Page discloses the limitations of claim 20 above.
The combination does not explicitly teach wherein the customer selection of the interface data includes adding a modular component to the modular connector. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord Holbrook does teach wherein the customer selection of the interface data includes adding a modular component to the modular connector. Holbrook teaches selecting modular components for a customized configurable product (Holbrook: [0037]; see also: [0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selection of modular components to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to provide mass individual customization of high quality while reducing costs (Holbrook: [0001]).

Regarding Claim 22: The combination of Palmer and Page, in view of Holbrook, discloses the limitations of claim 21 above.
The combination does not explicitly teach wherein the customer selection of the interface data includes specifying a plurality of modular features of the modular component. Notably, however, Palmer does disclose selecting parts or features of the configurable product, such as various features of a connector (Palmer: [0025-0027]).
To that accord Holbrook does teach wherein the customer selection of the interface data includes specifying a plurality of modular features of the modular component. Holbrook teaches dragging and dropping the desired modular components to design the configurable product (Holbrook: [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the specifying of modular features to the invention of the combination of Palmer and Page. One of ordinary skill in the art would have been motivated to do so in order to provide mass individual customization of high quality while reducing costs (Holbrook: [0001]).

Regarding Claim 23: The combination of Palmer and Page, in view of Holbrook, discloses the limitations of claim 22 above.
Palmer further discloses wherein the plurality of modular features include at least one of a number of positions of the modular component, a number of rows of the modular component, and a presence of an offset chamber of the modular component. Examiner notes that Applicant recites at least one of in the claim. Palmer discloses the plurality of features of the attributes, such as the customer specifying a number of signal lines or a number of coaxial lines for the configurable connector (Palmer: [0025]). While the specifying a number of signal lines or a number of coaxial lines in Palmer is not performed in a modular fashion, Palmer discloses the specific features that can be utilized in a modular fashion as taught by Holbrook in parent claim 22 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1), Page (US 20150324490 A1), and Holbrook (US 20030172003 A1), in view of Cella (US 20210133670 A1).

Regarding Claim 24: The combination discloses the limitations of claim 21 above.
The combination does not explicitly teach wherein the builder module presents a performance analysis of the modular connector on the interface data. 
However, Cella does teach wherein the builder module presents a performance analysis of the modular connector on the interface data. Cella teaches simulating and determine behaviors of the product under various conditions (Cella; [1091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the performance analysis of the product to the invention of the combination of Palmer, Page, and Holbrook. One of ordinary skill in the art would have been motivated to do so in order to determine outcomes and behaviors in real world conditions (Cella: [1091]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Palmer (US 20020107763\ A1), Page (US 20150324490 A1), and Holbrook (US 20030172003 A1), in view of Banerjee (US 20150154677 A1).

Regarding Claim 25: The combination of Palmer, Page, and Holbrook discloses the limitations of claim 21 above.
The combination does not explicitly teach wherein the builder module has a layout tool accessible by the customer to lay out the modular connector on a printed circuit board through the interface data. 
However, Banerjee does teach wherein the builder module has a layout tool accessible by the customer to lay out the modular connector on a printed circuit board through the interface data. Banerjee teaches a tools module that allows the designer to arrange selected components to design a configurable circuit (Banerjee: claim 19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tool to lay out the product on a circuit board to the invention of the combination of Palmer, Page, and Holbrook. One of ordinary skill in the art would have been motivated to do so in order to aid in the design and configuration of the components (Banerjee: [0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625